           CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 1 of 34




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


                                                                         Case No.
    Minnesota Voters Alliance, Ronald Moey,
    Marissa Skaja, Charles R. Halverson, and
    Blair L. Johnson,

                                                        MEMORANDUM OF LAW IN
                           Plaintiffs,                  SUPPORT OF PLAINTIFFS’
    vs.                                                 MOTION FOR TEMPORARY
                                                         RESTRAINING ORDER
    City of Minneapolis,

                           Defendant.


                                           Introduction

          Plaintiffs Minnesota Voters Alliance, Ronald Moey, Marissa Skaja, Charles R.

Halverson, and Blair L. Johnson move for a temporary restraining order against the Defendant

City of Minneapolis, Minnesota. Minneapolis has accepted and will use a private federal

election grant of $3 million from the Center for Tech and Civil Life (CTCL) to support and

promote the November 3, 2020 general elections. CTCL has a nationwide pattern of providing

private federal election grants to cities and counties with demographics showing progressive

voting patterns. A government violates federal and state election law “if it skews the outcome

of an election by encouraging and facilitating voting by favored demographic groups.”1

          Minnesota’s state legislature has not approved any acceptance or use of CTCL private

federal election grants as it would disrupt the lawfulness, uniformity, and fairness of federal




1   Young v. Red Clay Consol. Sch. Dist., 122 A.3d 784, 858 (Del. Ch. 2015)

                                                  1
           CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 2 of 34




elections as federal moneys are provided for election processes and procedures. Elections are

core government responsibilities which must be publicly-funded.

         Federal and state law preempt private federal election grants to Minnesota’s political

subdivisions: U.S. Constitution’s Elections Clause and Supremacy Clause, National Voters

Registration Act (NVRA), 52 U.S.C. §§ 20501-20511, Help America Vote Act, 52 USC §§

20901-21145, Minnesota Statutes § 609.42, and Minnesota 2020 Session Laws, Ch. 77. On

every level, because of the preemptive effects of these laws, the City of Minneapolis has

acted ultra vires, without legal authority, to accept and use CTCL’s private federal election

grant.

         For example, the Help America Vote Act (HAVA) gives discretion to the “states,” not

municipalities, on how to implement federal elections:

         The specific choices on the methods of complying with the requirements of this
         subchapter shall be left to the discretion of the State.2

Federal election law defines the word “state”:

         In this chapter, the term “State” includes the District of Columbia, the
         Commonwealth of Puerto Rico, Guam, American Samoa, and the
         United States Virgin Islands.3

Minneapolis is not a state and has no legal authority to accept and use CTCL’s private federal

election grant.

         The plaintiffs are entitled to a temporary restraining order enjoining the City of

Minneapolis from accepting and using CTCL’s private federal election grant.




2   52 U.S.C § 21085, Pub. L. 107–252, title III, § 305 (Oct. 29, 2002), 116 Stat. 1714.
3   52 USC § 21141.

                                                 2
         CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 3 of 34




                                       Statement of Facts

I.     Minneapolis sought and received a $3 million private elections grant
       from the progressive non-profit organization, CTCL.

       The Defendant City of Minneapolis is a Minnesota municipality—a political

subdivision—located in Hennepin County, Minnesota. Minneapolis is a first class home-rule

charter city. Minneapolis applied for and accepted a $3 million grant from the Center for

Tech and Civic Life to support and promote federal elections, specifically for the

forthcoming November 2020 general elections.4

       CTCL is a Chicago based non-profit organization5 that received $250 million from

Mark Zuckerberg (creator of Facebook) and his wife Dr. Priscilla Chan6 to provide funding

for city and county election officials to perform election operations. CTCL’s mission in part

includes the training of public election officials in communication and technology and to

inform and mobilize voters.7

       Notably, CTCL can be characterized as a progressive organization.8 While the

organization seeks to “foster a more informed and engaged democracy, and help[ ]



4 Kaardal Decl. Ex. C-5.
5 Id. Ex. A-3.
6 Id. Ex. C-5.
7 Id. Ex. A-4–5.
8 A critic of CTCL identified it as a “bunch of Democratic operatives using donations from

left-of-center groups…” Center for Tech and Civic Live” Democratic election operatives masquerading as
concerned voters’ group, critic says, W.J. Kennedy, Legal Newsline (Aug. 24, 2020) Kaardal Ex. D.
The article identified one of CTCL’s founders, Tiana Epps-Johnson as the former
administration director of the now-defunct New Organizing Institute, a Democratic
grassroots election training group, and CTCL board member Tammy Patrick as a senior
advisor to the elections program at Pierre Omidyar’s Democracy Fund. In 2016, Omidyar,
founder of e-Bay, apparently donated $100,000 to an anti-Trump PAC. Id. Likewise, key
funders include the Skoll Foundation, the Democracy Fund, the John S. and James L. Knight

                                                  3
         CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 4 of 34




modernize elections” with its team of “civic technologists, trainers, researchers, election

administration and data experts,” it is using millions of dollars to target certain cities in

certain states, which have progressive voting patterns, with private federal election grants for

what is normally core government responsibilities—conducting federal elections—funded

normally with federal and state moneys.

II.    CTCL’s 2020 private federal elections grant application process.

       On its website, CTCL markets to election offices the federal election grants as

“COVID-19 response grants”:

       We provide funding to U.S. local election offices to help ensure they have the
       critical resources they need to safely serve every voter in 2020.

CTCL stated that it intends to award $250 million of private federal election grants to local

election offices for the November 3, 2020 elections. Any U.S. election office that is

responsible for administering election activities may apply for a private grant through a

minimal grant application process.9. The grant application questions include:

             The number of active registered voters in the election office
              jurisdiction as of September 1, 2020;

             The number of full-time staff (or equivalent) on the election team as
              of September 1, 2020.

             The election office 2020 budget as of September 1, 2020;

             The election office’s W-9;

             the local government body who approves the grant funding, if any;
              and


Foundation, the Rockefeller Brothers Foundation, and Rock the Vote.
https://www.techandciviclife.org/key-funders-and-partners/ (last visited Sept. 21, 2020).
9 Kaardal Decl. Ex. A-5.



                                                 4
         CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 5 of 34




             who should the grant agreement be addressed to.10

       Meanwhile, CTCL states the purpose of the grants as to “directly help election offices

administer safe and secure elections in November”11 but the grants also include uses to

support and promote elections. The private grants are to “to cover certain 2020 expenses

incurred between June 15, 2020 and December 31, 2020. These include, but are not limited

to, the costs associated with the administration of the following examples of election

responsibilities”:

           Ensure Safe, Efficient Election Day Administration

              Maintain open in-person polling places on Election Day
              Procure Personal Protective Equipment (PPE) and personal
               disinfectant to protect election officials and voters from COVID-19
              Support and expand drive-thru voting, including purchase of additional
               signage, tents, traffic control, walkie-talkies, and safety measures

           Expand Voter Education & Outreach Efforts

              Publish reminders for voters to verify and update their address, or
               other voter registration information, prior to the election
              Educate voters on safe voting policies and procedures

           Launch Poll Worker Recruitment, Training & Safety Efforts

              Recruit and hire a sufficient number of poll workers and inspectors to
               ensure polling places are properly staffed, utilizing hazard pay where
               required
              Provide voting facilities with funds to compensate for increased site
               cleaning and sanitization costs
              Deliver updated training for current and new poll workers
               administering elections in the midst of pandemic

           Support Early In-Person Voting and Vote by Mail

10 Kaardal Decl. Ex. A-6. See also https://form.jotform.com/202445110530135 (last visited
Sept. 20, 2020).
11 Kaardal Decl. Ex. A-3.



                                               5
          CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 6 of 34




               Expand or maintain the number of in-person early voting sites
               Deploy additional staff and/or technology improvements to expedite
                and improve mail ballot processing.12

        Minimum grants are $5,000, but the actual amount awarded is “based on a formula that

considers the citizen voting age population and other demographic data of [the] jurisdiction.”13

Further, combined local government applications are encouraged for those who share election

responsibilities.14

III.    CTCL’s 2020 private federal election grants have gone to local
        governments with demographics showing progressive voting patterns.

        So far, CTCL has provided private federal election grants to urban cities and counties

in at least five of the “swing states”15: Minnesota (10), Pennsylvania (20), Wisconsin (10),

Michigan (16), and Georgia (16). Depending on a person’s source, the other three “swing

states” include Arizona (11), Florida (29), and North Carolina (15). For all eight states, they

represent 127 total electoral votes for presidency. Although CTCL refers to itself as

bipartisan, the founders and members of its board have roots in progressive politics.16



12 Kaardal Decl. Ex. A4–5.
13 Id. A-5.
14 Id. A-6.
15 “The 8 states where 2020 will be won or lost: A POLITICO deep dive,” Sept. 8, 2020. The

“selection of these swing states is based on a variety of factors — polling, demography, past
and recent election history, voter registration, interviews with state and local party officials,
strategists and pollsters.” https://www.politico.com/news/2020/09/08/swing-states-2020-
presidential-election-409000 (last visited Sept. 22, 2020).
16 CTCL founders include Tiana Epps-Johnson, Donny Bridges, and Whitney May who

previously worked at the now defunct New Organizing Institute (NOI), a center that was
dedicated to training progressive groups and Democratic campaigns in digital campaigning
strategies. Wellstone Action took over NOI’s training programs. NOI’s current executive
director, Ethan Roeder, led the data departments for the Obama presidential campaigns of
2008 and 2012. Likewise, CTCL funders include other roups such as the Skoll Foundation,

                                               6
         CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 7 of 34




       The voting patterns of the local governments that CTCL have funded are

overwhelmingly progressive. For example, Wayne County, Michigan, voted in 2016 for

Hilary Clinton at 94.95% rate. As the chart below shows, CTCL’s private federal election

grants are targeting cities with demographics showing high rates of progressive voters.

 Jurisdiction/City      Grant                Trump       Clinton Clinton
                        Amount (in             2016         2016 Percentage
                        dollars)
 Green Bay City, WI     1,093,400            19,821      21,291       70.88%
 Kenosha City, WI       862,779              15,829      22,849       58.98%
 Madison City, WI       1,271,788            23,053     120,078       83.89%
 Milwaukee City, WI     2,154,500            45,167     188,653       80.68%
 Racine City, WI        942,100               8,934      19,029       68.05%
 Philadelphia City, PA 10,000,000           108,748     584,025       84.30%
 Wayne County, MI- 3,512,000                  7,682     234,871       94.95%
 Detroit
 Flint City, MI         475,625                4,572     24,790       84.42%
 East Lansing, MI       8,500                  4,147     13,073        75.9%
 Lansing, MI            440,000               11,219     32,716       74.46%
 Minneapolis      City, 3,000,000             25,693    174.585       87.17%
 MN
 Fulton County, GA - 6,000,000              110,372     281,875        69.2%
 Atlanta
 Richland County, SC 730,000                 52,469   108,000          67.2%
 Delaware County, PA 2,200,000              110,667   177,402         61.58%
 Totals                                     548,373 2,003,237         78.50%


       The CTCL private federal election grant to Minneapolis of $3 million are moneys to

facilitate voting of a specific demographic group: progressive voters. In the 2016 general

election, 174,585 votes were cast for Hillary Clinton and 25,693 for Donald Trump. The

rate of Clinton vote to Trump vote was 87.17%.




the Democracy Fund, the John S. and James L. Knight Foundation, and the Rockefeller
Brothers Foundation.

                                              7
         CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 8 of 34




       Minneapolis had noted in June 2020 that “it is highly probably that [the city] will

experience significant turnout this year” because of the “high-profile nature of presidential

elections.”17 The same report stated that despite the anticipated increase of voters, there

would be “no fiscal impact” to the City.18 Yet, Minneapolis pursued and obtained the CTCL

private federal elections grant.

       CTCL documents show Minneapolis City Clerk and Director of Elections and Voter

Services Grace Wachlarowicz is on CTCL’s Advisory board:

           Grace Wachlarowicz
           Assistant City Clerk | Director of Elections and Voter Services, City of
           Minneapolis (MN)
           Grace Wachlarowicz (“walk-la-rō-its”) is the Assistant City Clerk, Director of
           Elections and Voter Services for the City of Minneapolis. She received her B. A.
           in Business Administration and CERA through the Election Center. Grace began
           her career in elections in 1993 administering all facets of the municipal, school
           district, state, and federal elections. Since 2012, Grace has overseen all facets of
           election administration for the City of Minneapolis, including the Minneapolis
           School District, the third largest electoral jurisdiction in Minnesota, with 240,000
           registered voters.

Kaardal Dec. Ex. E. So, Wachlarowicz is on both sides of the private federal election grant:

Minneapolis and CTCL.

IV.    The Minnesota legislature established the method of appropriations and
       grants for elections.

       A core government responsibility of Minneapolis is to conduct elections within its

jurisdiction. As a city, it cannot enact ordinances that will supersede or modify state or

federal law regarding the conduct of federal elections. In this regard, Congress appropriated



17 Kaardal Decl. Ex. D-1–3, Minneapolis Government and Policy Oversight Committee
(June 5, 2020); https://lims.minneapolismn.gov/File/2020-00626.
18 Id.



                                               8
         CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 9 of 34




moneys to Minnesota of which the state Legislature appropriated over $7.4 million from the

state’s HAVA account to the Secretary of State as Minnesota’s chief elections officer. 19 The

Legislature also appropriated from the state’s general fund to the state’s HAVA account the

amount of about $1.5 million.20

       In addition, under the Federal Cares Act, the Legislature appropriated from the

state’s HAVA account over $6.9 million and the state appropriated another $1.4 million

from the state’s general fund to the state’s HAVA account. 21 Both authorizations of the

Legislature identified the uses of those moneys as found under Minnesota 2020 Session

Laws, Chapter 77, §3, subdivision 4:

       1) modernizing, securing, and updating the statewide voter registration system
       and for cybersecurity upgrades as authorized by federal law;
       (2) improving accessibility;
       (3) preparing training materials and training local election officials;
       (4) implementing security improvements for election systems;
       (5) funding other activities to improve the security of elections;
       (6) any activities authorized by section 4, subdivision 4;22

and as found under § 4, subdivision 4 to deal with COVID-19 issues:

       (1) ensuring the health and safety of election officials and in-person voters,
       including the purchase of sanitation and disinfectant supplies;
       (2) public outreach and preparations for implementing social distancing
       guidelines related to voting, including additional signs and staff;
       (3) facilitation, support, and preparation for increased absentee voting,
       including voter education materials, printing, and postage;
       (4) preparation of training materials and administration of additional training
       of local election officials;
       (5) preparation of new polling place locations;



19 See. Minn. 2020 Session Laws, Ch. 77, §3, subd. 1 (May 12, 2020) and Minn. Stat. §5.30.
20 Id. §3, subd. 2.
21 Id. §4, subds. 1 and 2.
22 Id. §3, subd. 4.



                                               9
           CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 10 of 34




          (6) purchasing an electronic roster system meeting the technology
          requirements of Minnesota Statutes, section 201.225, subdivision 2, along with
          equipment necessary to support the system; and
          (7) issuing grants authorized by the local grant program established in
          subdivision 6, and administering that program.23

          The Legislature further directed the Secretary of State to administer the grants for the

appropriations to Minnesota’s cities and counties for COVID-19 moneys under Chapter 77,

§4, subdivision 4.24




23   Id.. § 4, subd.4.
24   Minn. Ch. 77, §

                                                 10
         CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 11 of 34




                                            Argument

                  Plaintiffs are entitled to a temporary restraining order.

The Plaintiffs satisfy the Dataphase factors for a temporary restraining order.

       There are four factors to consider in determining whether a preliminary injunction,

inclusive of a temporary restraining order, should issue: “(1) whether there is a substantial

probability movant will succeed at trial; (2) whether the moving party will suffer irreparable

injury absent the injunction; (3) the harm to other interested parties if the relief is granted;

and (4) the effect on the public interest.” Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d

109, 112 (8th Cir. 1981) (en banc). In each case, the factors must be balanced to determine

whether they tilt toward or away from granting injunctive relief. See West Pub. Co. v. Mead

Data Cent., Inc., 799 F.2d 1219, 1222 (8th Cir.1986). The party requesting the injunctive relief

bears the “complete burden” of proving all of the factors listed above. Gelco Corp. v. Coniston

Partners, 811 F.2d 414, 418 (8th Cir. 1987).

I.   The Plaintiffs are likely to succeed on the merits.

       A.      This case involves inherent public interests because it involves
               the use of private grants to affect, directly or indirectly, federal
               elections—which are a core government responsibility normally
               funded by government moneys.

         Congress and state legislatures fund election processes to conduct federal elections

to support, improve, and implement election systems. Normally, government moneys fund

federal elections because they are a core government responsibility. Principally, the State has

the “power to regulate [its] own elections[,]” relying on the constitutional authority for states

to regulate “[t]he Times, Places and Manner of holding Elections for Senators and

Representatives.” U.S. Const., art. I, § 4. The Elections Clause provides the state with legal


                                                 11
         CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 12 of 34




authority over elections for congressional offices subject to Congressional enactments.

Similarly, Article II of the United States Constitution governs presidential elections,

distributing authority between the states and Congress. U.S. Const. art. II, § 1, cls. 2, 4. The

Electors Clause provides that states appoint presidential electors and Congress determines

the timing of the election and the day of electoral voting.

     Federal election laws create regulatory mechanisms designed to deter corruption, prevent

particular individuals or organizations from having an undue influence on federal elections, and

assist in enforcement of laws prohibiting foreign contributions in federal elections, while also

protecting the exercise of political speech so crucial to the functioning of this country's vibrant

democracy. Citizens for Resp. and Ethics in Washington v. Fed. Election Commn., 316 F. Supp.

3d 349, 368 (D.D.C. 2018), aff'd, 971 F.3d 340 (D.C. Cir. 2020) citing Citizens United v. Fed.

Election Commn., 558 U.S. 310, 366–67 (2010). Hence, the federal government and the states

have “important regulatory interests” in fair, honest, and orderly elections. See Anderson v.

Celebrezze, 460 U.S. 780, 788 (1983). Thus, the conduct of elections is a core government

responsibility of government entities because of the public interest in ensuring the fairness

and integrity of Minnesota's elections. Minnesota Voters All. v. Simon, 885 N.W.2d 660, 667

(Minn. 2016) (citation omitted). Because federal elections are a core government

responsibility, federal elections are normally funded with federal and state moneys.

       HAVA ensures that in the disbursement of federal moneys for federal elections, each

state receives a proportionate balance based upon specific criteria. The state then uses those

moneys in a manner directed by law, including in the support of various county, city, town,




                                                 12
        CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 13 of 34




or village governmental entities who are required to conduct federal elections as a core

government responsibility.

       But, when private organizations provide grant moneys to specific cities and counties

of based on favoring demographic groups with progressive voting patterns, there is an

imbalance to the federal scheme under HAVA. Here, CTCL and Minneapolis are creating a

public-private partnership in the conduct of federal elections, almost akin to privatization of

the election process. And, because of the targeting of those cities in so-called key “swing

states,” the influence of private moneys is apparent on the election process. Thus, the issues

brought before this Court are an inherent case of public interest.

       When cases of inherent public interest are involved, “courts rarely focus on the three

latter Dataphase factors; instead they look primarily to whether the party seeking the

preliminary injunction is likely to succeed on the merits.” Jihad v. Fabian, 680 F.Supp.2d 1021,

1031 (D. Minn. 2010) (quoting Wickersham v. City of Columbia, Missouri, 371 F.Supp.2d 1061,

1075 (W.D. Mo. 2005)). In cases involving inherent public interests, “the likelihood of

success on the merits is often the determining factor in whether a preliminary injunction

should issue.” Phelps–Roper v. Nixon, 545 F.3d 685, 690 (8th Cir. 2008).

           1. The Minnesota Voters Alliance has a private cause of action and legal
              standing.

       The Minnesota Voters Alliance25 has a private cause of action and has legal standing

to seek a pre-election injunction against Minneapolis accepting and using CTCL’s $3 million




25 For convenience, “Minnesota Voters Alliance” includes all named Plaintiffs unless
otherwise specifically identified.

                                               13
        CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 14 of 34




private federal election grant for the November 3 election. The Supremacy Clause and

HAVA confer a private cause of action and legal standing.

                  a. The Supremacy Clause provides a citizen’s private cause of
                     action and legal standing to bring preemption lawsuits against
                     local governments regarding federal elections.

       The Supremacy Clause of the United States Constitution, Article VI, clause 2, provides

a federal jurisdictional basis for a suit brought to enforce the provisions of federal election

law. In League of Women Voters v. Blackwell, 340 F.Supp.2d 823 (N.D. Ohio 2004), the court

held that the Supremacy Clause of the U.S. Constitution (U.S. Const. Art. VI, cl. 2) provides

a basis for federal court jurisdiction of the League’s suit that challenged an election official’s

actions relating to balloting procedures in federal elections as violative of HAVA, which has

preemptive effect:

       It is clearly established that the Supremacy Clause grants the federal courts
       jurisdiction over such claims; conflict with a federal law raises a federal question
       pursuant to 28 U.S.C. § 1331. In Verizon Md., Inc. v. Public Serv. Comm'n of Md., 535
       U.S. 635 [ ] (2002), Verizon sued the Maryland Public Service Commission alleging
       that the commission's order that Verizon make payments under a negotiated
       interconnection agreement violated the Telecommunications Act of 1996. The
       district court dismissed the action for lack of jurisdiction. The Fourth Circuit
       affirmed. The Supreme Court reversed, finding that, where state action is preempted
       by federal law, § 1331 provides jurisdiction….

       While Verizon did not speak to the question of whether the Supremacy Clause created
       a cause of action as well as a grant of jurisdiction, “[t]he best explanation of Ex Parte
       Young and its progeny is that the Supremacy Clause creates an implied right of action
       for injunctive relief against state officers who are threatening to violate the federal
       Constitution or laws.”

       Because plaintiffs' claim is that defendant's actions in his official duties violate a
       federal law which has preemptive effect, the Supremacy Clause provides the cause of
       action and federal jurisdiction.

340 F.Supp.2d at 827–28 (citations omitted).



                                               14
        CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 15 of 34




       Similarly, in this case, the Supremacy Clause provides the private cause of action and

§ 1331 federal issue jurisdiction. Like League of Women Voter, Minnesota Voters Alliance

asserts that Minneapolis’s actions violate a federal law which has preemptive effect.

Specifically, the Minnesota Voters Alliance’s claim is that federal law preempts Minneapolis

officials from accepting CTCL’s $3 million private federal election grant to conduct federal

elections. As a federal preemption claim, the Supremacy Clause provides the cause of action

and federal jurisdiction.

                   b. HAVA, 52 U.S.C. § 21112, confers a private cause of action and
                      legal standing to bring preemption lawsuits against local
                      governments with regard to federal elections.

                             The absence of any appropriate remedy such
                             as a pre-election injunction in an
                             administrative action reflects the need for
                             federal jurisdiction.

      HAVA, 52 U.S.C. § 21112, confers upon the Minnesota Voters Alliance a private

cause of action and legal standing. It fits the statutory category of “any person who believes

that there is a violation of any provision of subchapter III (including a violation which has

occurred, is occurring, or is about to occur).” As to the Minnesota Voters Alliance’s

prospective remedies sought in this Court, HAVA, 52 U.S.C. § 21112, titled “Establishment

of State-based administrative complaint procedures to remedy grievances,” guarantees an

“appropriate remedy” to “any person who believes that there is a violation of any provision

of subchapter III (including a violation which has occurred, is occurring, or is about to

occur)” of HAVA. Under section (a) of 52 U.S.C. § 21112, Minnesota, having received

federal HAVA payments, is “required to establish and maintain State-based administrative




                                              15
        CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 16 of 34




complaint procedures which meet the requirements of paragraph (2).” Paragraph (2), among

other things, requires that Minnesota provide that:

       (F) If, under the procedures, the State determines that there is a violation of
       any provision of subchapter III, the State shall provide the appropriate remedy.

(Emphasis added.)

       However, here, Minnesota Statutes § 200.04 fails to provide the federally-required

“appropriate remedy” to “any person who believes that there is… [a HAVA] violation which

has occurred, is occurring, or is about to occur” because there is effectively no pre-election

injunctive relief allowed under § 200.04. Section 200.04 does not provide the immediate

injunctive relief necessary to stop the Minneapolis from accepting and using CTCL’s private

federal election grants before the November 3, 2020 election.

       Further, § 200.04 authorizes no one, not even the Minnesota Attorney General, to

pursue injunctive relief for HAVA violations against Minnesota’s local governments. Hence,

§ 200.04 is legally insufficient to satisfy the federal “appropriate remedy” requirement under

52 U.S.C. § 21112 for “any person” filing a HAVA complaint in Minnesota to obtain pre-

election injunctive relief Minnesota Voters Alliance has a private cause of action and legal

standing under 52 U.S.C. § 21112 to pursue the relief sought.

                  c. Voter standing regarding federal elections exists
                     when the government favors demographic groups
                     the same way it does when the government
                     disfavors demographic groups.

       Voter standing regarding federal elections exists when the government favors

demographic groups the same way it does when the government disfavors demographic

groups. The court in Young v. Red Clay Consol. Sch. Dist., 122 A.3d 784, 858 (Del. Ch. 2015)



                                              16
            CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 17 of 34




summarized this way, “[p]arity of reasoning suggests that a government can violate the

Elections Clause if it skews the outcome of an election by encouraging and facilitating voting

by favored demographic groups.” So, Minnesota Voters Alliance’s standing depends on the

injury that it suffers when CTCL’s private federal election grants to local governments are

targeted to progressive demographic groups—just as if Minnesota Voters Alliance itself were

being suppressed.

              2. Minneapolis’s $3 million CTCL private federal election grant is in
                 a subject area, federal elections, where public-private
                 partnerships are constitutionally impermissible.

          Minneapolis receives federal moneys through the Secretary of State to conduct

federal elections.26 But, Minneapolis also chose to seek and accept private moneys from

CTCL. In receiving the CTCL $ 3 million grant, it created a public-private relationship,

privatizing in part, the conduct of federal elections. As the previously presented facts reveal,

the CTCL $3 million grant was provided to Minneapolis as an urban city—a demographic

group which votes progressive.

          In the last presidential election, Minneapolis voting overwhelmingly for the

progressive candidate Hillary Clinton. CTCL, a progressive organization, is targeting

Minneapolis because its demographic group votes progressive. While Minneapolis has

recognized the high probability of a significant turnout in this presidential election due to the

high profile nature of the election, as of June 2020, it did not anticipate any fiscal impact to

the City.




26   See e.g. Minn. Ch. 77.

                                                17
            CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 18 of 34




       Yet, the acceptance of CTCL’s $3 million grant is no small monetary matter. Whether

the accepted private funding might be for legitimate purposes, the private funding is an

effort to encourage voting of a favored demographic group—an urban city within an

identified swing state—that voted overwhelming democratic in the last presidential election.

       The privatization of the conduct of elections, however “minor,” disrupts the integrity

of the election process of a city’s core government responsibility. A public-private

relationship in the subject area of federal elections invites private distortions of elections

based on favored demographic groups.

       Meanwhile, Congress and the state have provided for the funding to support,

improve, or implement election systems. It is the role of the government, not CTCL, to

ensure the integrity, credibility, and reliability of federal elections. The courts must ensure

that the government’s elections policy is not supplanted by CTCL’s private federal election

grants. The courts must prevent CTCL’s outside influences to skew the outcome of an

election.

       Young v. Red Clay Consol. Sch. Dist., 122 A.3d 784, 858 (Del. Ch. 2015) reveals the

dangers of a government scheme to target get-out-to-vote efforts on a favored demographic

group. The school district wanted its referendum to pass; so, it targeted parents of school

children and adult students for a get-out-to-vote campaign. In the Young decision, the court

identified the school district’s scheme to get-out-the-vote of the parents and adult students

as also violating election law. The court held that the school district’s improper influence

upon a demographic group interfered with the “full, fair, and free expression of the popular




                                                18
           CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 19 of 34




will….” Id. The court stated that the government favoring a demographic group was

equivalent to the government disfavoring a demographic group:

          Historically, the law has focused on forms of “improper influence” that have
          interfered with the voting rights of disfavored demographic groups by
          dissuading or preventing them from voting through blatant means like fraud,
          violence, and intimidation. A government certainly violates the Elections Clause
          if it skews the outcome of an election in this manner. Parity of reasoning
          suggests that a government can violate the Elections Clause if it skews the
          outcome of an election by encouraging and facilitating voting by favored
          demographic groups. In both situations, the government has diminished the
          voting rights of one portion of the electorate and enhanced the voting rights of
          another portion of the electorate. In neither case is the election “free and equal.”
Id.

          As a case of first impression, no other case is analogous to the current Minneapolis

public-private partnership in the context of federal elections. However, other cases show the

need to announce the constitutional impermissibility of public-private relationships.

          For example, in Board of Education of Kiryas Joel Village School District v. Grumet, 512 U.S.

687 (1994), the U.S. Supreme Court drew such a line finding a public-private partnership

constitutionally impermissible. In Kiryas, the New York legislature sought to create a

homogenous school district for Satmar Hasidic Jews and did so by statute. This “religious”

motive was improper for the state and the statute forming the new district was stuck down. Id.

at 691.

          Similarly, in Ferguson v. City of Charleston, 532 U.S. 67, 81-86 (U.S. 2001), the U.S.

Supreme Court held another public-private partnership unconstitutionally impermissible.

Here, the local prosecutor, concerned about crack babies, teamed up with the local hospital to

develop a program seeking to prevent expecting mothers from using cocaine during the

pregnancy. They developed a program where the hospital would test for the presence of



                                                   19
         CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 20 of 34




cocaine and provide a program to help with abstinence. If the patient refused, the results were

shared with the prosecutor’s office that in turn would encourage participation at the threat of

prosecution. The U.S. Supreme Court found the entanglement of public and private interests

sufficient to conclude the blood test by the hospital was a Fourth Amendment violation by

the state. Id. at 86.

        As previously mentioned, the conduct of elections are a core public responsibility

which must be publicly-funded. Governmental entities are expected to remain neutral.

Scholars have warned of the hazard presented by partisan government conduct: “[P]ermitting

the government to depart from a neutral position would threaten both the reliability of the

election result as an expression of the popular will and the appearance of integrity crucial to

maintaining public confidence in the electoral process.”27 And in Minnesota, “[t]here is, to be

sure, significant public interest in ensuring the fairness and integrity of Minnesota's elections.

Minnesota Voters All. v. Simon, 885 N.W.2d at 667 citing Wichelmann v. City of Glencoe, 200 Minn.

62, 65, 273 N.W. 638, 639 (1937). See also Bullock v. Carter, 405 U.S. 134, 145 (1972) (recognizing

states’ interests maintaining integrity in election processes).

        The idea of the federal and state government exclusively funding federal elections is to

eliminate undue influence and the appearance of undue influence by private parties. With the


27 Steven J. André, Government Election Advocacy: Implications of Recent Supreme Court
Analysis, 64 Admin. L. Rev. 835, 851 (2012), citing Note, The Constitutionality of Municipal
Advocacy in Statewide Referendum Campaigns, 93 Harv. L. Rev. 535, 554, 554 n.112 (1980)
(observing that “[t]he [United States Supreme] Court has explicitly recognized that the
validity of elections as bona fide expressions of the popular will depends as much upon
citizens' faith that the electoral process is free from government tampering as on the actual
fairness of that process”).




                                                20
        CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 21 of 34




entanglement of public and private interests, CTCL’s private funding of federal elections

introduces undue influence and the appearance of undue influence into federal elections—

which should be declared is constitutionally impermissible.

            3. Minneapolis acceptance of the CTCL $3 million grant is
               preempted by federal and state law.

       Whether a local government action is preempted by federal law such as HAVA is to be

determined by application of conflict-preemption principles. The federal court held in

Washington Ass’n of Churches v. Reed, 492 F. Supp. 2d 1264 (W.D. Wash. 2006), that in

adjudicating HAVA preemption issues, the court will find preemption where it is impossible

for a private party to comply with both state and federal requirements, or where state law

stands as an obstacle to the accomplishment and execution of the full purposes and objectives

of Congress. Similarly, the Pennsylvania Supreme Court held in Kuznik v. Westmoreland County

Bd. of Com’rs, 588 Pa. 95, 902 A.2d 476 (2006), in resolving an issue of preemption of a state

statute by HAVA, state law may be displaced under conflict preemption principles if the state

law in question presents a conflict with federal law in one of two situations: when it is

impossible to comply with both the state and the federal law, or when the state law stands as

an obstacle to the accomplishment and execution of the full purposes and objectives of

Congress.

       Consistently, the federal court instructed in Colorado Common Cause v. Davidson, 2004 WL

2360485 (Colo. Dist. Ct. 2004) that since Congress recognized that HAVA did not occupy the

field of elections, particular preemption questions can only be answered by considering the

purpose of the particular federal provision and measuring it against state provisions to

determine whether a particular state provision does or does not conflict with the particular


                                              21
           CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 22 of 34




federal provision.

          Specifically, the following laws preempt Minneapolis’s actions of approving and using

CTCL’s private federal election grants because it is impossible for the CTCL $3 million private

federal election grant to comply with state and federal law and the private federal election grant

stands as an obstacle to the accomplishment and execution of the full purposes and objectives

of federal law.

                     a. U.S. Constitution’s Elections Clause and Supremacy
                        Clause preempt CTCL’s private federal election
                        grants to local governments.

          The U.S. Constitution, Article I’s Elections Clause and Article VI’s Supremacy Clause

preempts CTCL’s private federal elections grant to local governments. The Elections Clause

states:

                  Time, place, and manner of holding. The Times, Places and Manner of
                  holding Elections for Senators and Representatives, shall be prescribed in each
                  State by the Legislature thereof; but the Congress may at any time by Law make
                  or alter such Regulations, except as to the Places of chusing [sic] Senators.

U.S. Constitution, Art. I, sec. 4, cl. 1. The Clause grants to the States “broad power” to

prescribe the procedural mechanisms for holding congressional elections, e.g., Tashjian v.

Republican Party of Conn., 479 U.S. 208, 217 (1986) but does not authorize them to dictate

electoral outcomes, to favor or disfavor a class of candidates, or to evade important

constitutional restraints, U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 833-43 (1995)

          The Supremacy Clause states:

                  This Constitution, and the Laws of the United States which shall be made in
                  Pursuance thereof; and all Treaties made, or which shall be made, under the
                  Authority of the United States, shall be the supreme Law of the Land; and the
                  Judges in every State shall be bound thereby, any Thing in the Constitution or
                  Laws of any State to the Contrary notwithstanding.


                                                 22
        CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 23 of 34




U.S. Constitution, Art. VI, sec. 2.

       The Elections Clause and Supremacy Clause apply in this case. The Elections Clause,

as applied here, ensures that the federal government and state legislatures determine the time,

place and manner of federal elections—not CTCL and local governments. The Supremacy

Clause, as applied here, ensures that local governments do not act contrary to federal and state

law regarding federal elections.

       The Elections Clause and Supremacy Clause preempt CTCL’s private federal election

grants to local governments. CTCL’s private federal election grants are not legally authorized

by federal law nor state law. The City of Minneapolis has acted ultra vires, without legal

authority, in accepting and using CTCL’s private federal election grants.

                  b. Help America Vote Act (HAVA) preempts CTCL’s
                     private federal election grants to local governments.

       The Help America Vote Act (HAVA), 52 USC § 209, preempts CTCL’s private

federal election grants for the following reasons. HAVA established the Election Assistance

Commission (EAC) to assist the states regarding HAVA compliance and to distribute

HAVA funds to the states.

       EAC is also charged with creating voting system guidelines and operating the federal

government's first voting system certification program. EAC is also responsible for

maintaining the National Voter Registration form, conducting research, and administering a

national clearinghouse on elections that includes shared practices, information for voters and

other resources to improve elections.




                                              23
           CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 24 of 34




       HAVA requires that the states implement the following new programs and

procedures:

                  Provisional Voting
                  Voting Information
                  Updated and Upgraded Voting Equipment
                  Statewide Voter Registration Databases
                  Voter Identification Procedures
                  Administrative Complaint Procedures


In the past, Minnesota’s HAVA plan, required by HAVA, was approved by the EAC. HAVA’s

purpose was to coordinate federal and state administration of federal elections. HAVA does

not legally authorize local governments to accept private federal election grants. HAVA’s

preemption prohibits local governments from accepting private federal election grants.

       Under HAVA, the EAC is to be bi-partisan and work with all the states in a bi-partisan

way. The CTCL’s private federal election grants circumvent the EAC and the states and thus

conflict with HAVA. Under HAVA, the EAC and the states work toward election plans and

budgets.

       CTCL’s private federal election grants to local governments lead to deviations from

the federally-approved and state-approved election administration plans and budgets—thus,

conflicting with HAVA. The federal and state money distributed to county and city clerks

that administer elections are distributed pursuant to a legally-authorized method, that is

approved by the states under the guidance of EAC, so the counties and cities receive a state-

approved share for election purposes. But, local governments accepting CTCL’s private

federal election grants, violate HAVA by injecting money into federal elections which is not

approved by the EAC or the states.


                                             24
        CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 25 of 34




       States are not allowed to deviate from plans submitted under HAVA. Local

governments accepting CTCL’s private federal election grants, violate HAVA. The CTCL’s

private federal election grants to local governments are not part of HAVA.

       Minnesota, consistent with HAVA and under the EAC’s guidance, has already

approved a fiscal plan for its elections. The CTCL’s private federal election grants to the

Minnesota’s cities circumvents and violates that fiscal plan. In Minnesota, it is too late for the

state to modify its plan around CTCL’s private federal election grants to ensure the legally-

authorized, uniform and fair election HAVA requires. The Supremacy Clause, as applied to

HAVA, ensures that Minnesota cities do not act contrary to HAVA regarding federal elections.

HAVA preempts CTCL’s private federal election grants to the cities. Under the Supremacy

Clause and HAVA, CTCL’s private federal election grants are not legally authorized by federal

law or state law. The City of Minneapolis has acted ultra vires, without legal authority, in

accepting and using CTCL’s private federal election grant.

                  c. The National Voters Registration Act (NVRA) preempts
                     CTCL’s private federal election grants to local
                     governments.

       National Voters Registration Act (NVRA), 52 U.S.C. §§ 20501–20511, preempts

CTCL’s private federal election grants for the following reasons. Congress enacted the

National Voter Registration Act of 1993 (also known as the "Motor Voter Act"), to create

“national procedures for voter registration for elections for Federal office.” 52 U.S.C.

§ 20503. The Act gave responsibility to the Federal Election Commission (FEC) to provide

States with guidance on the Act, to develop a national mail voter registration form, and to




                                               25
           CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 26 of 34




compile reports on the effectiveness of the Act. A 2002 amendment in HAVA transferred

the FEC's responsibilities under the Act to the EAC.

       Section 5 of the NVRA requires states to provide individuals with the opportunity to

register to vote at the same time that they apply for a driver's license or seek to renew a

driver's license, and requires the State to forward the completed application to the

appropriate state or local election official. 52 U.S.C. § 20504.

       Section 6 of the NVRA provides that citizens can register to vote by mail using mail-

in-forms developed by each state and the Election Assistance Commission. 52 U.S.C.

§ 20505.

       Section 7 of the NVRA requires states to offer voter registration opportunities at all

offices that provide public assistance and all offices that provide state-funded programs

primarily engaged in providing services to persons with disabilities. Each applicant for any of

these services, renewal of services, or address changes must be provided with a voter

registration form of a declination form as well as assistance in completing the form and

forwarding the completed application to the appropriate state or local election official. 52

U.S.C. § 20506.

       Section 8 of the NVRA also creates requirements for how States maintain voter

registration lists for federal elections. 52 U.S.C. § 20507. NVRA’s purpose was to coordinate

federal and state administration of voter registration for federal elections and to create

legally-authorized, nationwide, and uniform standards for voter registration.




                                               26
        CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 27 of 34




       NVRA does not legally authorize local governments to accept private federal election

grants for voter registration. NVRA’s preemption prohibits local governments from

accepting private federal election grants for voter registration.

       Under NVRA, the EAC is to be bi-partisan and work with all the states in a bi-

partisan way on voter registration for federal elections. The CTCL’s private federal election

grants circumvent the EAC and the states and thus conflicts with NVRA. Under NVRA,

the EAC and the states work toward voter registration plans and budgets. CTCL’s private

federal election grants to local governments lead to deviations from the federally-approved

and state-approved election voter registration administration plans and budgets—thus,

conflicting with NVRA.

       The federal and state money distributed to county and city clerks that conduct voter

registration are distributed pursuant to a legally-authorized method, that is approved by the

states under the guidance of EAC, so the counties and cities receive a state-approved share

for voter registration. But, local governments accepting CTCL’s private federal election

grants, violate NVRA by injecting money into federal election voter registration which is not

approved by the EAC or the states. States are not allowed to deviate from the NVRA. Local

governments accepting CTCL’s private federal election grants, violate NVRA.

       The CTCL’s private federal election grants to local governments are not part of

NVRA. Minnesota, consistent with NVRA and under the EAC’s guidance, has already

approved a fiscal plan for voter registration for federal elections. The CTCL’s private federal

election grants to the Minnesota’s cities circumvent and violate that fiscal plan. In




                                               27
           CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 28 of 34




Minnesota, it is too late for the state to modify its plan in response to CTCL’s private federal

election grants to ensure the legally-authorized, uniform and fair election NVRA requires.

         The Supremacy Clause, as applied to NVRA, ensures that Minnesota cities do not act

contrary to NVRA regarding federal elections.NVRA preempts CTCL’s private federal

election grants to the cities. Under the Supremacy Clause and NVRA, CTCL’s private federal

election grants are not legally authorized by federal law or state law. The City of

Minneapolis has acted ultra vires, without legal authority, in accepting and using CTCL’s

private federal election grants.

                    d. The CTCL private federal election grant to Minneapolis is
                       preempted because the Minnesota legislature established
                       by law the method of appropriations and grants for
                       elections.

         The CTCL private federal election grant to Minneapolis is preempted because the

Minnesota legislature established by law the method of appropriations and grants for

elections. As a city, Minneapolis cannot enact ordinances that will supersede or modify state

or federal law regarding the conduct of federal elections. In this regard, Congress

appropriated moneys to Minnesota of which the state Legislature appropriated over $7.4

million from the state’s HAVA account to the Secretary of State as Minnesota’s chief

elections officer.28 The Legislature also appropriated from the state’s general fund to the

state’s HAVA account the amount of about $1.5 million.29 In addition, under the Federal

Cares Act, the Legislature appropriated from the state’s HAVA account over $6.9 million

and the state appropriated another $1.4 million from the state’s general fund to the state’s


28   See. Minn. 2020 Session Laws, Ch. 77, §3, subd. 1 (May 12, 2020) and Minn. Stat. §5.30.
29   Id. §3, subd. 2.

                                                28
           CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 29 of 34




HAVA account.30 Both authorizations of the Legislature identified the uses of those moneys

as found under Minnesota 2020 Session Laws, Chapter 77, §3, subdivision 4. The

Legislature further directed the Secretary of State to administer the grants for the

appropriations to Minnesota’s cities and counties for COVID-19 moneys under Chapter 77,

§4, subdivision 4. The CTCL private federal election grant was never approved by the state

legislature. So, it is preempted under both federal and state law.

          Moreover, under 52 U.S.C. § 21085, “the specific choices on the methods of

complying with the requirements of this subchaper shall be left to the discretion of the

State.” “Subchapter,” refers to the minimum requirements31 regarding voting systems

standards,32 voting information requirements and computerized statewide voter registration

list requirements and requirements for voters who register by mail.33 “State” does not mean

“city” or “municipality.”34 Therefore, as it pertains to federal elections, Minneapolis cannot

act contrary to laws of either the federal or state governments. Each preempt actions of

Minneapolis.

                      e. Minnesota Statutes § 609.42 prohibiting election bribery
                         preempts the City of Minneapolis from accepting and using
                         CTCL’s private federal election grant.

          Minnesota Statutes § 609.42 preempts CTCL’s private federal election grants to cities.

Minnesota election officials accepting and using CTCL’s private federal election grants

violate Minnesota Statutes § 609.42 prohibition on bribery. Section § 609.42 prohibits public


30   Id. §4, subds. 1 and 2.
31
   52 U.S.C. § 21084.
32
   52 U.S.C. § 21082.
33
   52 U.S.C. § 21083.
34
   52 U.S.C. § 21141: “In this chapter, the term ‘State’ includes the District of Columbia, the Commonwealth of Puerto
Rico, Guam, American Samoa, and the United States Virgin Islands.


                                                         29
        CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 30 of 34




officials from receiving money to induce a voter to vote in an “election.” Here, the

“influence” is on a core government responsibility that has traditionally been publicly-

funded. Minneapolis has accepted the progressive CTCL’s private federal election grant to

turn out the progressive vote in Minneapolis.

       Minnesota Statutes § 609.42 states that such conduct is bribery:

              609.42 BRIBERY.

              Subdivision 1.Acts constituting.

              Whoever does any of the following is guilty of bribery and may be
              sentenced to imprisonment for not more than ten years or to payment
              of a fine of not more than $20,000, or both:…

               (2) being a public officer or employee, requests, receives or agrees to
              receive, directly or indirectly, any such benefit, reward or consideration
              upon the understanding that it will have such an influence...

       It is election bribery under § 609.42 for Minneapolis to accept and use CTCL’s

private federal election grant without a state legislative enactment approving it. Section

609.42 preempts CTCL’s private federal election grant to Minneapolis. CTCL’s private

federal election grant to the City of Minneapolis is not legally authorized under Minnesota

Statutes § 609.42. Minneapolis has acted ultra vires, without legal authority, in accepting and

using CTCL’s private federal election grants.

II.    The moving party will suffer irreparable injury absent the injunction.

       The Minnesota Voters Alliance, absent the injunction, will suffer irreparable injury.

There is no administrative remedy that can be granted under HAVA or another federal or

state statutory election law that will provide for immediate injunctive relief. In short, the

Minnesota Voters Alliance has no other option to challenge Minneapolis’s acceptance of a $3



                                                30
        CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 31 of 34




million private federal elections grant. Minneapolis’s acceptance of CTCL’s grant reveals a

public-private relationship that privatizes federal elections to skew the outcome of an election

in an urban city of a favored demographic group. It skews the neutrality of an election which

is the core public responsibility of Minneapolis. Red Clay Consol. Sch. Dist., 122 A.3d at 857–

58

        Threats of private unconstitutional interference with the November 3 elections pose

the same type of “irreparable injury” and are analogous to “irreparable injury” for First

Amendment deprivations. “The loss of First Amendment freedoms, for even minimal

periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347,

373 (1976); Planned Parenthood Minnesota, North Dakota, South Dakota v. Rounds, 530 F.3d 724,

752 (8th Cir. 2008). “For this reason, the irreparable harm factor generally weighs in the

movant's favor in First Amendment cases, although it is often intertwined with a court's

evaluation of the likelihood of success on the merits.” Seaton v. Wiener, 22 F.Supp.3d 945, 951

(D. Minn. 2014).

       Once the November election occurs, the damage to what is to be fair and uniform

elections is complete. Without injunctive relief, the CTCL moneys will cause a non-

conformity of uniform elections in Minneapolis sought by Congress under HAVA and all

other election laws, including those of the state of Minnesota. This illegal public-private

partnership causes the plaintiffs irreparable injury.

III.   The harm to other interested parties is little or none if the relief is granted.

       The Minnesota Voters Alliance absent the injunction, will suffer harm. Minneapolis

has admitted that despite the anticipated increase in voting, namely absentee ballot voting,



                                                31
             CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 32 of 34




there would be no fiscal impact.35 Hence, the need of the $3 million private federal election

grant is questionable at best. Minneapolis has access to HAVA moneys and additional Cares

Act moneys, specifically for election related needs—as does every other city or county in

Minnesota responsible for conducting the 2020 federal elections.

           On the other hand, the introduction of a public-private relationship in the federal

election context is a first-time foreign element not contemplated by either HAVA or the

Minnesota Legislature since the laws exclusively control the conduct and moneys related to

federal elections. There is no question of the historical success and consistency of

Minneapolis in its election process considering the percentages of voters casting ballots.

What also is notably are the voter outcomes—predominately progressive. Hence, the $3

million grant from CTCL raises sufficient questions as to the propriety of the public-private

created relationship and the facilitation of a favored demographic group. In short, injunctive

relief to stay expenditures of the grant will cause little or no harm to the conduct of

Minneapolis elections.

           Moreover, a state grant process is in place through the Secretary of State’s office

should Minneapolis need more moneys. By doing so, Minneapolis will stay true to its core

public responsibilities in conducting elections consistent with federal and state laws. not

cause Notably, is. For these reasons, the balance of harms favors granting the motion.

IV.        The public interest is aided by the preliminary injunction.

           The public interest, absent the injunction, will be impeded. Minneapolis’s acceptance

of CTCL’s grant reveals a public-private relationship that privatizes federal elections to skew


35
     Kaardal Decl. Ex. D-3.


                                                  32
         CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 33 of 34




the outcome of an election in an urban city of a favored demographic group. It skews the

neutrality of an election which is the core public responsibility of Minneapolis. Red Clay

Consol. Sch. Dist., 122 A.3d at 857–58. Threats of private unconstitutional interference with

the November 3 elections pose the same type of public interest analysis as in First Amendment

deprivations. The public interest factor in First Amendment cases generally favors granting

the injunction. Phelps–Roper v. Nixon, 545 F.3d 685, 690 (8th Cir.2008) (concluding that if the

movant    “can establish a          sufficient likelihood of    success on the         merits of

her First Amendment claim, she will also have established irreparable harm as the result of the

deprivation”). As in First Amendment cases, the determination of where the public interest

lies should depend on the likelihood of success on the merits of the Supremacy Clause

challenge “because it is always in the public interest to protect constitutional rights.” Id.; see

also Seaton, 22 F.Supp.3d at 951.

       As discussed above, the Minnesota Voters Alliance has no alternative administrative

remedy to obtain immediate injunctive relief against Minneapolis. There is no other avenue

to challenge the illegality of the public-private partnership in a federal election in which a

grant is specific to a particular demographic group to facilitate an election influencing a core

public responsibility of government. On the other hand, the harm that defendant will

experience if the Minneapolis does not receive CTCL’s private federal election grant is little

or none. Minneapolis can obtain additional funds from the state legislature or Secretary of

State if it needs it. For these reasons, the public interest favors granting the motion.




                                                33
        CASE 0:20-cv-02049-MJD-TNL Doc. 9 Filed 09/29/20 Page 34 of 34




                                       Conclusion

       For the foregoing reasons and to preserve Minnesota’s democratic elections, the

Court should grant the temporary restraining order.


 Dated: September 24, 2020.                    /s/Erick G. Kaardal
                                              Erick G. Kaardal, 229647
                                              Special Counsel for Amistad Project of the
                                              Thomas More Society
                                              Mohrman, Kaardal & Erickson, P.A.
                                              150 South Fifth Street, Suite 3100
                                              Minneapolis Minnesota 55402
                                              Telephone: (612) 341-1074
                                              Facsimile: (612) 341-1076
                                              Email: kaardal@mklaw.com
                                              Attorneys for Plaintiffs




                                            34
